DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Curtis et al. (PG PUB 2011/0189048) in view of Matthews et al. (US Pat 5,674,390).
Re claim 1, Curtis discloses a medical treatment system 105 (Fig 1A), comprising: a treatment device 215 (Fig 2, Para 29; found within module 115 of Fig 1A as disclosed in Para 56) for performing a therapy on a patient (Para 29, “performs one or more of the various forms of dialysis on a patient’s blood”), the treatment device configured to receive a disposable cartridge that holds at least a portion of a tubing set (it is noted that the italicized limitation is a functional limitation and, therefore, neither a “disposable cartridge” nor a “tubing set” are a part of the claimed invention; this limitation is met in view of Fig 14 that shows a disposable cartridge 1405 with a tubing set (“tubing”, Para 58) and Para 60) the treatment device being further configured to convey fluid through the tubing set (it is noted that the italicized limitation is a functional limitation and, therefore, again, the tubing set is not a part of the claimed invention; this limitation is met in view of Para 58); a water purification device 205 (Fig 1A, Para 29; found within module 110 of Fig 1A as disclosed in Para 47) in fluid communication with and providing purified water to the treatment device (Para 29); a controller (“controller”, Para 43) configured to cause production of a therapeutic fluid by mixing the purified water and at least one concentrate (Para 43) and a user interface 120 (Fig 1B) operably connected to the controller (Para 43, “the user interface module 120 includes a controller (which may be housed within the table 710)”), the user interface configured to receive operator inputs (Para 42,“configured to enable a user to […] input commands to the system”), wherein the controller controls operation of the treatment device and the water purification device (Para 43, “a controller […] that is adapted to communicate with and control one or more of the subsystems […] and submit commands”). Curtis discloses that the user interface is configured to display information relating “to any aspect of the dialysis stem, such as the operational state of the dialysis system 105 or an alarm or error situation” and that the user interface can be communicatively coupled to the second module 115 and/or the first module 110 (Para 44,45), but does not explicitly disclose that the water purification device (found in the first module 110) is configured to transmit at least one of state information, component life information, and alert information to the user interface, and the user interface displays that transmitted information.
Matthews, however, teaches a medical treatment system 22 (Fig 1) comprising a treatment device 28 (Fig 1), a water purification device 24 (Fig 1) and a user interface 25 (Fig 1; possessing touch display 600, as seen in Fig 16) that displays information pertaining to both the treatment device and the water purification device (Col 35, Lines 53-57 – “If there is an error in any portion of the machine, the user is notified, as by displaying messages on the display 600”) wherein the water purification device is configured to transmit at least one of state information, component life information, and alert information to the user interface and the user interface displays the transmitted state, component life and/or alert information (as described in Col 35, Lines 53-57, “If there is an error in any portion of the machine, the user is notified, as by displaying messages on the display 600”; one of ordinary skill in the art would interpret such messages as “alert information”) for the purpose of ensuring correct operation of the system (Col 35, Lines 52-53). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Curtis to include the water purification device such that it transmits at least one of state, component life and alert information the user interface and the user interface to display that information, as taught by Matthews, for the purpose of ensuring correct operation of the system (Col 35, Lines 52-53). 
Re claim 2, Curtis discloses that the therapy is renal replacement therapy (Para 25, “dialyzing a patient’s blood”).
Re claim 3, Curtis discloses that the water purification device generates the purified water before the purified water is mixed with the at least one concentrate (Para 47).
Re claim 4, Curtis discloses a housing (Para 36, “outer housing”) that encloses the treatment device (Para 36).
Re claim 5, Curtis discloses that the user interface is movable relative to the housing (as seen in Fig 11, Para 45).
Re claim 6, Curtis discloses that the housing further includes a door 1505 (Fig 15,16) that closes over the disposable cartridge when the disposable cartridge is received by the treatment device (as seen in Fig 17, Para 60).  
Re claim 7, Curtis discloses that the treatment device is positioned vertically above the water purification device (as seen in Fig 1, Para 36).
Re claim 8, Curtis discloses that the system further comprises the disposable cartridge 1405 (Fig 14,16) that holds said at least the portion of the tubing set (as seen in Fig 14), the tubing set including a pumping tube segment (the “pumping tube segment” being the portion of the tube that wraps around pump port 1430 in Fig 14).  
Claim 9 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Curtis et al. (PG PUB 2011/0189048)/Matthews et al. (US Pat 5,674,390) in view of Polaschegg et al. (US Pat 4,702,829).
Re claim 9, although Curtis discloses that the treatment device further includes a pump configured to mate with the pumping tube segment when the disposable cartridge is received by the treatment device (Para 59), Curtis/Matthews does not explicitly disclose that this pump is a peristaltic pump.  Polaschegg, however, teaches a treatment device that has a pumping tube segment 74 (it is noted that only one figure is provided) of a similar shape as that of Curtis (as seen in Fig 14 of Curtis and the sole figure of Polaschegg) that mates with a peristaltic pump (Col 9, Lines 22-23) for the purpose of ensuring that the pump is one that has been proven advantageous in hemodialysis procedures (Col 9, Lines 22-23). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Curtis/Matthews to include the pump as a peristaltic pump, as taught by Polaschegg, for the purpose of ensuring that the pump is one that has been proven advantageous in hemodialysis procedures (Col 9, Lines 22-23).

Response to Arguments
Applicant’s arguments filed 5/4/2022 have been fully considered but are not persuasive. Applicant asserts that the combination of Curtis and Matthews fails to teach that “the water purification device is configured to transmit at least one of sate information, component life information, and alert information to the user interface” as required by claim 1. The Examiner respectfully disagrees.
Specifically, Applicant argues that “it is the host central processing unit 610 that polls sensors to detect errors” and therefore “the information that is obtained from those sensors is not actively transmitted, but rather pulled from the sensors by analog boards 614 and 618”. However, this is not persuasive in view of the passage found in Col 34, Line 63 – Col 35, Line 10 which states that “Analog board 614 contains analog to digital converters for converting incoming analog signals from the passive sensors in the machine 22 into digital signals” and “The signals from the passive components 622 of the system […] provide their inputs to the analog boards 614 and 618”. Although the passive components may not be able to provide inputs to the analog board 614 without first receiving a command from CPU 610, the passive components none-the-less “transmit” these inputs (i.e. “information”). Additionally, Fig 16 shows the passive components (sensors 622) outputting to the CPU 610 (note the direction of the arrows in the flow diagram). It is noted that the claims do not require that the water purification device is configured to transmit the claimed information absent a prod/inquiry/command from the controller.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMI A BOSWORTH whose telephone number is (571)270-5414. The examiner can normally be reached Monday - Thursday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571)272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KAMI A BOSWORTH/Primary Examiner, Art Unit 3783